Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a deblinding apparatus for a screen assembly.  The closest prior art does not disclose or make obvious at least first and second scattering members secured within one or more compartments formed by a support frame, grid structure and screen assembly and at least one unsecured impact member disposed within each compartment in conjunction with the other structures in claims 1 and 12.  
The closest prior art discloses a deblinding apparatus for a screen assembly.  The closest prior art does not disclose or make obvious an unsecured impact member disposed within each of the compartments, wherein a combined height of a maximum cross-dimension of the unsecured impact member and a height of the scattering member above the first surface is less than a distance between the first surface and the second surface in conjunction with the other structures in claims 27.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K./Examiner, Art Unit 3653                                               

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653